Name: Commission Implementing Regulation (EU) 2015/1205 of 23 July 2015 amending Implementing Regulation (EU) No 743/2013 introducing protective measures on imports of bivalve molluscs from Turkey intended for human consumption, as regards its period of application (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: fisheries;  health;  trade;  Europe;  international trade;  agricultural policy
 Date Published: nan

 24.7.2015 EN Official Journal of the European Union L 196/2 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1205 of 23 July 2015 amending Implementing Regulation (EU) No 743/2013 introducing protective measures on imports of bivalve molluscs from Turkey intended for human consumption, as regards its period of application (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(6) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 743/2013 (2) was adopted as audits of the Commission's audit service, the Food and Veterinary Office (FVO), identified deficiencies in Turkey in the implementation of official controls of the production of bivalve molluscs intended for export to the Union, and as Member States reported non-compliant consignments of bivalve molluscs originating in Turkey which were not fulfilling Union microbiological standards. (2) The Turkish competent authorities presented information regarding the corrective measures that have been initiated to address the deficiencies detected in the control system for bivalve molluscs intended for export to the Union. However, due to the seriousness of the shortcomings identified in the FVO audits, before any lifting of measures can be considered, a follow-up FVO audit is necessary. Moreover, Member States have reported certain cases of microbiological non-compliance of bivalve molluscs presented for inspection at a Union border inspection post of entry. (3) The limit of application of Implementing Regulation (EU) No 743/2013 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In the second paragraph of Article 5 of Implementing Regulation (EU) No 743/2013, the date 4 August 2015 is replaced by the date 31 December 2016. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 24, 30.1.1998, p. 9. (2) Commission Implementing Regulation (EU) No 743/2013 of 31 July 2013 on introducing protective measures on imports of bivalve molluscs from Turkey intended for human consumption (OJ L 205, 1.8.2013, p. 1).